Citation Nr: 0819145	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  94-48 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to May 
1973.

This matter originated from an August 1994 rating decision of 
the Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) that determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for PTSD.  When this 
matter was last before the Board of Veterans' Appeals (Board) 
in June 2005, it was remanded to the Appeals Management 
Center (AMC)/RO for additional development and 
readjudication.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
must be performed prior to the adjudication of the veteran's 
claim.

In January 2008, the veteran submitted a statement indicating 
he wished to participate in a Travel Board hearing.  As such, 
this claim is remanded.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the AMC/RO to 
schedule the veteran for a Travel Board 
hearing.  After the hearing has been 
held, or if the veteran fails to report 
for the hearing or withdraws the hearing 
request, the case should be returned 
directly to the Board for further 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

